Exhibit 10.6
(FIDELITY LOGO) [c81683c8168302.gif]

     
DATE: February 23, 2009
  TIME: 08:44:12
ESCROW NO: 521434-CL
   
ESCROW OFFICER: Carolyn Lamascus
  CLOSING DATE: February 20, 2009

BUYER FINAL CLOSING STATEMENT
SELLER(S): Hovic Perian and Rima Perian
BUYER(S): Fontana Medical Plaza
PROPERTY: 17590 Foothill Boulevard, Fontana, CA 92335

                      $ DEBITS     $ CREDITS  
FINANCIAL:
               
Total Consideration
    1,900,000.00          
Deposit – Philip Elghanian or Assignee
            50,000.00  
Deposit – Screenland Development
            19,800.00  
Deposit – Fontana Medical Plaza
            1,100,000.00  
Deposit – Fontana Medical Plaza
            834,953.74  
 
               
PRORATIONS/ADJUSTMENTS:
               
Prepaid County Taxes at $9,351.40 Semi-Annual from 02/20/09 to 07/01/09
    6,805.74          
 
               
TITLE CHARGES:
               
CLTA Standard Coverage Policy – 1990 for 1,900,000.00
    3,178.00          
Documentary Transfer Tax
    2,090.00          
Recording Deed
    15.00          
 
               
ESCROW CHARGES
               
Escrow Fee
    2,500          
Express Mail
    11.45          
 
               
MISCELLANEOUS CHARGES:
               
Hovic & Rima Perian Extension Fees
    19,800.00          
Screenland Development Group, LLC Refund of deposit
    19,800.00          
Philip Elghanian Refund of deposit
    50,000.00          
 
               
BUYERS REFUND
  $ 553.55          
 
               
TOTALS
  $ 2,004,753.74     $ 2,004,753.74  

SAVE THIS STATEMENT FOR INCOME TAX PURPOSES

 

